Case 1:19-cv-10023-KPF Document 127 Filed 06/16/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

PETROLEOS DE VENEZUELA, S.A., PDVSA
PETROLEO, S.A., and PDV HOLDING, INC.,

Plaintiffs and Counterclaim Defendants,
- against - No. 19 Civ. 10023 (KPF)

MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

Defendants and Counterclaim Plaintiffs.

 

 

 

 

DECLARATION OF MARTIN REED

I, Martin Reed, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, as
follows:

1. Since January 2017, | have been employed by GLAS Americas, LLC.
(“GLAS”). Ihave held the title of Senior Vice President, Head of U.S. Location since February
2019. In that capacity, I am responsible for the U.S. office of GLAS, including overseeing
business development, transaction management and client services.

De The information below is based on my personal knowledge, documents I
have reviewed and information provided to me by others at GLAS.
A. The 2020 Notes e

3. GLAS is Collateral Agent under an indenture dated October 27, 2016 (the
“Indenture”) for 8.5% senior secured notes issued in 2016 by Petréleos de Venezuela, S.A.

(“PDVSA”), due to mature in 2020 (the “2020 Notes”). GLAS has served as Collateral Agent

since the 2020 Notes were issued as part of a debt exchange offering involving an exchange of

CONFIDENTIAL
 

Case 1:19-cv-10023-KPF Document 127 Filed 06/16/20 Page 2 of 5

notes maturing in April 2017 and November 2017 (the “2017 Notes”), for the 2020 Notes (the
“Exchange”). GLAS was selected to serve as Collateral Agent in September 2016 by PDVSA at
the suggestion of its counsel, Hogan Lovells out of New York, and was represented by Seward &
Kissel LLP (“S&K”) in connection with the transaction. The role of the Collateral Agent is to’
maintain the pledged Collateral (as defined below) in accordance with, and subject to, the
provisions of the Indenture and the Pledge Agreement, and take such actions as directed by the
Trustee with respect to the Collateral for the benefit of the holders of the 2020 Notes.
B. GLAS’s Role in the Exchange

4. As Collateral Agent, GLAS signed, and is a party to, the relevant
transaction documents that memorialize the Exchange (the “Governing Documents”). The
Governing Documents, attached as Exhibits 2 and 3 to the Declaration of Christopher J.
Clark dated June 10, 2020 (“Clark Declaration”), consist of (A) an Indenture, by and between
(i) PDVSA, as Issuer, (ii) PD VSA Petréleo, S.A. (““PDVSA Petréleo”), as Guarantor, (ili)
MUFG, as Trustee, (iv) GLAS, as Collateral Agent, (v) Law Debenture Trust Company of New
York (“Law Debenture”), as Registrar, Transfer Agent, and Principal Paying Agent, and (vi)
Banque Internationale 4 Luxembourg, Société Anonyme, as Luxembourg Paying Agent, (the
“Indenture”); and (B) a Pledge and Security Agreement, by and between (i) PDV Holding Inc.
(“PDVH”), as Pledgor, (ii) PDVSA, as Issuer, (iii) PDVSA Petroleo, as Guarantor, (iv) GLAS,
as Collateral Agent, and (v) MUFG, as Trustee (the “Pledge Agreement”).

Se The 2020 Notes were secured by a pledge of 50.1% of the shares of
CITGO Holding, Inc. (the “Collateral”’) and, at closing, GLAS took physical possession of the
stock certificate representing 50.1% of the shares in CITGO Holding. As Collateral Agent,

following an Event of Default as defined under the Indenture and Pledge Agreement, GLAS is

CONFIDENTIAL
Case 1:19-cv-10023-KPF Document 127 Filed 06/16/20 Page 3 of 5

responsible for enforcing the security interest in CITGO Holding in accordance with directions
provided by the Trustee. For example, GLAS is responsible for any sales of the Collateral for
the benefit of the holders of the 2020 Notes if so directed by the Trustee.

6. At the time of the Exchange, Michael Amato, who oversaw business
development, would have been involved in originating the engagement of GLAS as Collateral
Agent. My predecessor as Head of U.S. Location, Dan Fisher, would have been responsible for
reviewing and signing the Governing Documents for the 2020 Notes on behalf of GLAS. Since

February 2019, I have been principally responsible for GLAS’s continuing work as Collateral

Agent for the 2020 Notes.
C. Validity of the Exchange
7. At closing, GLAS received documents listed in a closing checklist,

attached as Exhibit 4 to the Clark Declaration. Among other documents, GLAS received
opinion letters dated October 28, 2016 from PDVSA’s counsel in New York and Venezuela—
Hogan Lovells US, LLP, located in New York, and Hogan Lovells $.C., located in Caracas,
Venezuela—concerning, among other things, compliance with laws under both jurisdictions, and
confirming the authority of the Issuer, Guarantor and Pledgor to execute the Governing
Documents (together, the “Hogan Lovells Opinion Letters”). Copies of the Hogan Lovells
Opinion Letters are attached as Exhibits 32 and 33 to the Clark Declaration. GLAS also
received at that time an Officer’s Certificate dated October 28, 2016 from PDVSA, as Issuer, and
PDVSA Petréleo, as Guarantor, and an Officer’s Certificate dated October 28, 2016 from ts
PDVH, as Pledgor (the “Officer’s Certificates”). Copies of the Officer’s Certificates are

attached as Exhibits 109 and 253 to the Clark Declaration.

CONFIDENTIAL
 

Case 1:19-cv-10023-KPF Document 127 Filed 06/16/20 Page 4of5

8. To the best of my knowledge, GLAS had no reason to question the
accuracy of any of the statements in the Hogan Lovells Opinion Letters, the Officer’s
Certificates or the Governing Documents, and at no time did any of the parties to the Governing
Documents or their advisors ever suggest to anyone at GLAS any doubt about the legality,
validity or enforceability of any aspect of the documents under Venezuelan or New York law.
Further, to the best of my knowledge, in entering into the Indenture and Pledge Agreement,
GLAS had no intention to violate Venezuelan law.

D. GLAS Was a New York Corporation Headquartered in New York at the Time of
the Exchange

9. GLAS is a limited liability company organized under the laws of the State
of New York, and had its headquarters in New York at the time of the Exchange. Its
headquarters moved to New Jersey in June 2018, but GLAS still maintains an office in New
York.

10. Since the closing of the transaction, the vault in which the Collateral is
held by GLAS is located in New York. Other than holding the Collateral, aside from its role as a
party to this lawsuit, GLAS has not had responsibilities under the Governing Documents since
the Exchange Offer was consummated.

11. S&K, legal counsel for GLAS, was located at One Battery Park Plaza,
New York, NY 10004. The individual lawyers representing GLAS in the Exchange were based
in S&K’s New York office. To the best of my knowledge, the lawyers at S&K did not

f

physically meet representatives of any of the other parties.

CONFIDENTIAL
 

Case 1:19-cv-10023-KPF Document 127 Filed 06/16/20 Page5of5

I declare under penalty of perjury that the foregoing is true and correct. Each of
the facts set forth in this declaration is true to my personal knowledge, and I am competent to

testify on the matters stated herein.

Dated: New York, New York
June 10, 2020

ff
Martin Reed

CONFIDENTIAL
